By the statute in force when the action was referred, it was provided that, in actions in which the parties should agree to a reference, judgment on the report of the referees should be final and conclusive. Laws of 1876, c. 35, s. 1; Laws of 1877, c. 20, s. 1. By agreeing to a reference, the plaintiff accepted all the provisions of the statute under which the reference was made, and waived the right of review. Parker v. Burns,57 N.H. 602; Deverson v. Railroad, 58 N.H. 129; Smith v. Fellows,58 N.H. 169; Garland v. Towne, 58 N.H. 187; Daniels v. Lebanon, 58 N.H. 284.
Dismissed.
DOE, C.J., did not sit: the others concurred. *Page 277